UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-4650


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERIC JEVONNE BENNETT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (7:08-cr-00146-BR-1)


Submitted:   August 16, 2010                 Decided:   August 27, 2010


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Walter H. Paramore, III, WALTER H. PARAMORE, III, P.C.,
Jacksonville, North Carolina, for Appellant.   Jennifer P. May-
Parker,   Assistant  United  States  Attorney,  Raleigh,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Eric     Jevonne      Bennett      appeals        his     conviction       and

sentence       of    360   months’     imprisonment           imposed    after     he    pled

guilty, pursuant to a plea agreement, to one count of possession

of a firearm after conviction of a felony, in violation of 18

U.S.C. §§ 922(g)(1), 924 (2006).                     On appeal, counsel filed a

brief    in    accordance      with    Anders       v.    California,      386    U.S.    738

(1967),       indicating      that    there    are       no   meritorious    issues       for

appeal,       but     questioning     whether       the       district    court    made     a

variety       of    sentencing    errors      and    erred      in    denying     Bennett’s

motion    to       withdraw   his     plea.       The     Government      has     moved    to

dismiss Bennett’s appeal in part based on a waiver of appellate

rights in his plea agreement.                 Bennett has filed a pro se brief

arguing that his indictment and plea agreement are invalid due

to a typographical error in the spelling of his name.

               A defendant may, in a valid plea agreement, waive the

right to appeal under 18 U.S.C. § 3742 (2006).                          United States v.

Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).                            This court reviews

the validity of an appellate waiver de novo, and will uphold the

waiver of appellate rights if the waiver is valid and the issue

on appeal is within the scope of the waiver.                            United States v.

Blick, 408 F.3d 162, 168 (4th Cir. 2005).

               We grant in part the Government’s motion to dismiss

because several of the issues raised in Bennett’s Anders brief

                                              2
fall    squarely   within   the   compass     of   the    waiver   of    appellate

rights to which Bennett agreed.             Bennett’s plea agreement waived

his right to “any appeal pursuant to 18 U.S.C. § 3742, reserving

only the right to appeal from a sentence that is in excess of

the advisory Guideline range that is established at sentencing.”

Our review of the record leads us to conclude that the appellate

waiver was knowing and voluntary.             As Bennett’s claims of error

in sentencing are foreclosed by the express terms of the waiver,

we dismiss the appeal with respect to those claims.

            Turning to Bennett’s Anders claims, we first review

the adequacy of the Fed. R. Crim. P. 11 proceeding.                      Bennett’s

motion to withdraw his guilty plea serves to preserve the issue

of the adequacy of the Fed. R. Crim. P. 11 proceeding.                         See

United States v. Hairston, 522 F.3d 336, 341 (4th Cir. 2008).

Our review of the record reveals that the court complied with

the mandates of Rule 11 and ensured that Bennett’s plea was

knowing, voluntary, and supported by an adequate factual basis.

Counsel identifies no deficiency in the Rule 11 proceeding, and

we concur in that assessment.

            Counsel     specifically    questions        whether   the    district

court erred in denying Bennett’s motion to withdraw his guilty

plea.    This court reviews that decision for abuse of discretion.

United    States   v.   Dyess,    478   F.3d    224,     237   (4th Cir. 2007).

Withdrawal of a guilty plea is not a matter of right.                       United

                                        3
States v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).                                    Rather,

the    defendant    bears    the    burden        of       showing      a    “fair       and   just

reason” for withdrawing his plea.                     Fed. R. Crim. P. 11(d)(2)(B).

“[A]    ‘fair   and     just’     reason    .     .    .    is    one       that    essentially

challenges      .   .   .   the    fairness       of       the    Rule      11     proceeding.”

United States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992).

In determining whether a defendant has met his burden, courts

consider     six    factors.         Ubakanma,             215     F.3d       at     424.       An

appropriately conducted Rule 11 proceeding, however, “raise[s] a

strong presumption that the plea is final and binding.”                                   Lambey,

974 F.2d at 1394.

             Bennett has neither made a credible showing that his

plea was not knowing or voluntary, nor credibly asserted his

innocence.      Further, he did not move to withdraw his plea until

months after he entered the plea, he had close assistance of

counsel,     and    withdrawal      of     his    plea       would      cause       significant

waste of resources.          Under these circumstances, we conclude that

the    district     court    did    not    abuse        its      discretion         in    denying

Bennett’s motion.

             Finally, Bennett argues that due to a typographical

error   in   the    indictment      and     the       plea       agreement,        the    charges

against him should be dismissed.                  He does not argue that he was

not on notice as to the charges against him, nor does he claim



                                             4
that the error resulted in a case of mistaken identity.                         We find

his claim of error without merit.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal    that    are    not    encompassed     by    the    waiver    of     appellate

rights.      We therefore affirm Bennett’s conviction and dismiss

the   appeal      to    the    extent      Bennett    seeks    to     challenge      his

sentence.      This court requires that counsel inform Bennett, in

writing,    of    the   right       to   petition    the    Supreme    Court    of   the

United States for further review.                   If Bennett requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                      Counsel’s motion must

state that a copy thereof was served on Bennett.                            We dispense

with oral argument because the facts and legal contentions are

adequately       presented     in    the   materials       before     the    court   and

argument would not aid the decisional process.

                                                                DISMISSED IN PART;
                                                                  AFFIRMED IN PART




                                            5